161 F.2d 732 (1947)
George D. WICK, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9395.
Circuit Court of Appeals, Third Circuit.
Argued May 20, 1947.
Decided May 21, 1947.
G. Walter Smith, of Pittsburgh, Pa. (Wick, Smith & Hodel, of Pittsburgh, Pa., on the brief), for petitioner.
Helen Goodner, Tax Division Dept. of Justice, of Washington, D. C. (Sewall Key, Acting Asst. Atty. Gen., and Helen R. Carloss, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before MARIS, GOODRICH, and KALODNER, Circuit Judges.
PER CURIAM.
For the reasons well stated in the opinion of Judge Harron, 7 T.C. 723, the decision of the Tax Court will be affirmed.